Citation Nr: 1534386	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-14 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for left Achilles tendon rupture.

2. Entitlement to a rating in excess of 30 percent for tinea versicolor. 

3. Entitlement to a rating in excess of 20 percent for lumbosacral strain.

4. Entitlement to a compensable rating for right patellar syndrome prior to February 12, 2009, and to a rating in excess of 10 percent from that date.

5. Entitlement to a compensable rating for left patellar syndrome prior to February 12, 2009, and a rating in excess of 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2004 to October 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for left Achilles tendon rupture (rated 50 percent), tinea versicolor (rated 30 percent), a low back disability (rated 10 percent), and bilateral patellofemoral syndrome (each knee rated 0 percent).  An interim (December 2011) rating decision increased the rating for the low back disability to 20 percent, effective the date of service connection.  Another interim (March 2012) rating decision increased the ratings for the right and left knee disabilities to 10 percent, each, effective February 12, 2009, and granted service connection for radiculopathy of the lower extremities (each rated 10 percent), effective January 14, 2012.  In January 2015, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is in the record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO review; further evidence was received with a waiver of RO review in June 2015.

The issues of increased ratings for tinea versicolor, low back, left knee, and right knee disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

On the record at the January 2015 hearing before the undersigned, the Veteran's representative withdrew the Veteran's appeal seeking a rating in excess of 50 percent for left Achilles tendon rupture.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met with respect to the claim seeking a rating in excess of 50 percent for left Achilles tendon rupture; the Board has no further jurisdiction to consider an appeal regarding such claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims addressed herein.  Given the Veteran's expression of intent to withdraw his appeal seeking a rating in excess of 50 percent for left Achilles tendon rupture, there is no need to discuss the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless. 

                          Legal Criteria, Factual Background, and Analysis

Dismissal

Under 38 U.S.C.A. § 7104, the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c). 
On the record during the January 2015 hearing before the undersigned, the Veteran's representative indicated that the Veteran had withdrawn his claim seeking a rating in excess of 50 percent for left Achilles tendon rupture.  There are no allegations of error in fact or law remaining for appellate consideration with respect to this matter.  Accordingly, the Board has no further jurisdiction in that matter, and the appeal with respect to this issue must be dismissed.


ORDER

The appeal seeking a rating in excess of 50 percent for left Achilles tendon rupture is dismissed.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the remaining matters.  

At the January 2015 hearing, the Veteran asserted his tinea versicolor and musculoskeletal disabilities have increased in severity since his most recent VA examinations.  The tinea versicolor is currently rated 30 percent under 38 C.F.R. § 4.118, Diagnostic Code (Code) 7806 (for a rash involving 30 percent of his body).  He was most recently provided a VA skin examination in January 2012.  At the hearing, he claimed the skin disorder affects a larger portion of his body than was noted on examination.  His low back disability is currently rated 20 percent under 38 C.F.R. § 4.71a, Code 5237.  He was most recently afforded a VA spine examination in January 2012.  At the January 2015 hearing, he reported he wears a back brace and had received steroid injections for the low back disability.  He also reported he was receiving physical therapy at a VA medical center in Orlando, Florida.  A March 2015 private treatment note indicates low back flexion was limited to 10 degrees.  His right and left knee disabilities are currently rated 10 percent each under 38 C.F.R. § 4.71a, Codes 5010-5261 (for limitation of motion).  He was most recently afforded a VA knee examination in January 2012.  At the January 2015 hearing, he testified he has instability in both knees.  In light of the allegation of worsening, and the lengthy intervening period since the last examinations, contemporaneous examinations to assess the severity of the disabilities are necessary.  

In June 2015, the Veteran submitted private treatment records showing he received treatment for his tinea versicolor from Dr. Waterman in March and April 2015.  Photos of the affected anatomical areas were included.  He also submitted February 2015 to April 2015 records of private treatment he received for his low back and knee disabilities at the Jewett Orthopaedic Clinic.  In January 2015, he submitted May 2011 to October 2014 VA treatment records, but it is not clear whether they these are the complete records from that period.  As any outstanding records of treatment he has received for tinea versicolor, low back, and knee disabilities may contain pertinent evidence in the matter at hand, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should advise the Veteran that the complete records of all evaluations or treatment he received for his tinea versicolor, low back, and knees are pertinent evidence in the matter at hand, and ask him to identify all providers of such treatment and provide authorizations for VA to secure complete records from all private providers identified (specifically including Dr. Waterman and the Jewett Orthopaedic Clinic).  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.  

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his tinea versicolor, low back, and knees, from February 2012 to the present (to specifically include the reports of his treatment at the Orlando, Florida VA Medical Center (VAMC)).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

3. Thereafter, the AOJ should also arrange for the Veteran to be examined by a dermatologist to assess the current severity of his service-connected tinea versicolor.  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner in conjunction with the examination.  [The examiner must be provided a copy of the criteria for rating skin disabilities, and the findings noted should include the information needed to rate under all applicable criteria.]  Upon review of the record and interview and examination of the Veteran, the examiner should assess the current severity of the Veteran's service-connected tinea versicolor.  All clinical findings should be reported in detail.  Specifically noted should be the percentages of the entire body and exposed areas affected and the nature and extent of any systemic therapy that was required during the prior 12-month period.

The examiner must explain the rationale for all opinions.  

4. The AOJ should also arrange for orthopedic and neurological evaluations of the Veteran to assess the current severity of his service-connected low back and knee disabilities.  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please assess the current severity of the Veteran's service-connected low back disability.  [The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings noted should include the information needed to rate the disability under the General Formula for Rating Disabilities of the spine.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  Specifically note whether the low back is ankylosed (or the equivalent, and if so, the position of ankylosis); and whether there are any associated neurologic manifestations (other than radiculopathy of both lower extremities, which is separately rated, and not at issue herein), and if so, their nature and severity.  Indicate whether there is related intervertebral disc syndrome (and if so whether there are incapacitating episodes of such; if so, their frequency and duration). 

(b) Please assess the current severity of the Veteran's bilateral patellofemoral syndrome.  [The examiner must be provided a copy of the criteria for rating knee disabilities, and the findings noted should include the information needed to rate the disabilities.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc.)].  All clinical findings should be reported in detail.  Specifically note whether there is related subluxation or instability in either knee (and, if so, the degree); whether either knee is ankylosed (and if so, in what position); if there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion in to either joint; impairment of the tibia and fibula (and if so, the degree of severity); and/or genu recurvatum. 

The examiner must explain the rationale for all opinions.

5. The AOJ should then review the entire record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


